Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a memory device comprising a first and second bit line and a source line located between a first and second word line, (LIU et al., 2019/0096898; Nishikawa et al., 2020/0266182), it fails to teach either collectively or alone, wherein the channel pillar is crossed by two of the first bit line and two of the second bit line, and the channel pillar is electrically connected to one of the two of the first bit line and one of the two of the second bit line, and is not electrically connected to the other one of the two of the first bit line and the other one of the two of the second bit line.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-5, 7-17  are allowed.
Claim #1 
Channel pillar is crossed by two of the first bit line and two of the second bit line, and the channel pillar is electrically connected to one of the two of the first bit line and one of the two of the second bit line, and is not electrically connected to the other one of the two of the first bit line and the other one of the two of the second bit line.
Claim #10
Removing the sacrificial layer of the first stacked structure and the sacrificial layer of the
third stacked structure exposed by the recess slit to form a first word line trench and a
second word line trench respectively; forming a first word line and a second word line in
the first word line trench and the second word line trench; forming an insulating silt in
the recess slit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
10/05/2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816